Arnold, J.,
delivered the opinion of the court.
Relator was charged with arson, and committed to jail by a justice of the peace of Adams County in default of bail in the sum of two thousand dollars. No preliminary examination was made by the justice of the peace, and it is not shown whether it was waived by the relator or not. It-is admitted that two days after the arrest and committal a regular criminal term of the circuit court of the county was commenced and held, and that the grand jury for the term partially investigated the charge against relator, but adjourned finally without finding a bill of indictment against him. It is admitted also that.the grand jury did not embody in their report to the court anything expressly in regard to this particular case, but did report that, “Among the offenses committed and not reported were some of the most serious .character, and though we devoted several days to an investigation of them, and though fully convinced in our own minds of the guilt of the parties charged, because of the lack of sufficient evidence to convict we were unable to find bills against them, and it is deeply regretted that such offenders have thus far so effectually covered up their tracks as to prevent the law from reaching them and dealing out to them that justice they so richly merit.”
After final adjournment of the circuit court relator petitioned the circuit judge for a writ of habeas corpus, which was granted, and the sheriff returned thereon that he held the prisoner by virtue of a mittimus from a justice of ..the peace of the county in default of bail in the sum of two thousand dollars. On the hearing of the habeas corpus various witnesses were examined on the charge against relator, but it does not appear whether any of these witnesses were before the grand jury or not. Statements of what an absent witness who, when last heard from, was in an adjoining county, said in regard to relator being present at the burning, etc.^ *227were objected to at the hearing as being hearsay. IPis Honor, the judge, remanded the relator to custody in default of bail in the sum of one thousand dollars. From this judgment the relator appealed, and now insists that the adjournment of the circuit court without a bill being found against him entitles him to a discharge, and that the testimony was not sufficient to warrant his being held.
The “speedy trial” guaranteed by the constitution does not operate to deprive the State of a reasonable opportunity of fairly prosecuting criminals. It must be presumed in the absence of testimony that the justice of the peace performed his duty and that a preliminary examination was waived. Upon the hearing of the habeas corpus no error was committed in reducing the amount of bail which had been required by the justice of the peace and remanding the prisoner, unless there is some indexible rule of law which required that he should be discharged because a regular term of the circuit court had intervened at which the grand jury failed to indict him. There is no such rule of law in this State. We have no statute on the subject. As said an Ex parte Caples, 58 Miss. 358, the practice here is to discharge at the first term if no indictment is found and no showing made for a longer detention. This practice is so just and proper and well established that a failure to observe it suggests, even in the- absence of testimony, that there must have been exceptional circumstances in the case. On the hearing of the habeas corpus the burden of proof was on the relator (Ex parte Bridewell, 57 Miss. 39), and if he relied for discharge upon the facts that a regular term of the circuit court had been held and that no indictment had been found against him, he should have shown in addition, that the charge against him was fully investigated by the grand jury.
The reduction in the amount of bail effected by the habeas corpus proceedings filled the measure of relief to which -the relator was entitled in the ease disclosed by the record, and we reach this conclusion without reference to the testimony which was objected to at the hearing as being hearsay.

Affirmed.